ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
The Cadata Corporation, Inc.               )         ASBCA Nos. 61329, 61750
                                           )
Under Contract No. W912BU-16-C-0016 et al. )

APPEARANCE FOR THE APPELLANT:                        Daniel S. Willard, Esq.
                                                      Daniel S. Willard, P.C.
                                                      Bethesda, MD

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Maria T. Guerin, Esq.
                                                     John A. Skarbek, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Philadelphia

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: November 5, 2018



                                                  JAMES R. SWEET
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61329, 61750, Appeals of The
Cadata Corporation, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals